Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 4, 8-11, 13 and 17-18 are pending. Claims 1-2, 4, 8-11, 13 and 17-18 are under examination in their entirety.

Withdrawn rejections
Applicant's amendments and arguments filed 06/07/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 3, 5-7, 12, 14-16 and 20-21 in the non-final mailed 12/07/2021 is withdrawn. The indefinite claims are canceled.
The 102(a)(1) rejection of claims 1-7 and 11-16 as anticipated by ‘649 (2018/0072649, Published 03-2018), in the non-final mailed 12/07/2021 is withdrawn Applicant’s arguments filed 06/07/2022, specifically pages 5-6, are persuasive and have overcome the rejection of record.
The 103(a) rejection of claims 1-7, 11-16 and 19-21 over ‘649 (2018/0072649, Published 03-2018), in the non-final mailed 12/07/2021 is withdrawn Applicant’s arguments filed 06/07/2022, specifically pages 5-6, are persuasive and have overcome the rejection of record.

Allowable Subject Matter
Claims 1-2, 4, 8-11, 13 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘649 (2018/0072649, Published 03-2018).
Concerning claim 1, 649 disclose (page 7-8, Table 3) X-ray powder diffraction peaks 5.32 ± 0.20 and 10.66 ± 0.20 of Treprostinil monohydrate Form B which overlap the currently claimed peaks of 5.43 ± 0.2 and 10.87 ± 0.2.
Concerning claim 10, 649 disclose (page 5, Table 1) X-ray powder diffraction peaks 5.17 ± 0.20 and 10.36 ± 0.20 of Treprostinil monohydrate Form A, which overlap the currently claimed peaks of 5.19 ± 0.2 and 10.40 ± 0.2.
However, as argued by the applicant, the above peaks disclosed by 649 are not the two strongest characteristic peaks for Forms B and A respectively, as required by current claims 1 and 10.
It would not have been obvious to modify the claims to arrive at the currently claimed invention. There being no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628